    Case 1:16-cv-07098-JPC Document 127-1 Filed 01/28/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------                x
JOSEPH SOHM and VISIONS OF AMERICA,              :   Case No. 16-cv-7098 (JPC)
LLC                                              :
                                                 :   ECF Case
                           Plaintiffs,           :
                                                 :   PLAINTIFFS’ RENEWED MOTION
               -against-                         :   FOR PARTIAL SUMMARY
                                                 :   JUDGMENT AND SUPPORTING
SCHOLASTIC, INC.,                                :   MEMORANDUM
                                                 :
                           Defendant.            :   Oral Argument Requested
                                                 :
---------------------------------                x



                                         Christopher Seidman (SBN 98884)
                                         Harmon Seidman & Bruss, LLC
                                         101 South Third Street, Suite 265
                                         Grand Junction, Colorado 81501
                                         Tel: (970) 245-9075
                                         E-mail: chris@harmonseidman.com

                                         Amanda L. Bruss (admitted pro hac vice)
                                         Harmon Seidman & Bruss, LLC
                                         8728 East 54th Place
                                         Denver, CO 80238
                                         Tel: 415-271-5754
                                         amanda@harmonseidman.com

                                         Attorneys for Plaintiffs Joseph Sohm and
                                         Visions of America, LLC
       Case 1:16-cv-07098-JPC Document 127-1 Filed 01/28/21 Page 2 of 10




       Pursuant to the Court’s Order (Doc. 126), Plaintiffs Joseph Sohm and Visions of America,

LLC (collectively, “Sohm”) submit this Renewed Motion for Partial Summary Judgment and

Memorandum of Law. Sohm seeks a judgment of liability against Defendant Scholastic, Inc.

(“Scholastic”) for the following five claims of copyright infringement alleged in Exhibit 1 to the First

Amended Complaint (“FAC”):

 Row Image                   Image ID      Infringing Book       Licensed Undisputed        Infringing
                                                                 Qty.     Print Qty.        Print Qty.
 26                          JS1000403     The American Flag     25,000   30,408            5,408



 27                          S1000437      The American Flag     25,000      30,408         5,408




 29                          JS1000460     The Presidency        25,000      62,093         37,093



 50                          JS005158      Population 1.3 Billion 25,000     34,794         9,794



 53                          JS006304      The Slightly Odd 50,000           195,713        145,713
                                           United States of
                                           America



       Pursuant to Local Rule 56.1, Sohm also submits a separate statement of undisputed material

facts, with citations to the record and previously submitted evidence.




________________________________________1__________________________________________
 PLAINTIFFS’ RENEWED MOTION FOR PARTIAL SUMMARY            16-CV-7098 (JPC)
 JUDGMENT
           Case 1:16-cv-07098-JPC Document 127-1 Filed 01/28/21 Page 3 of 10




      I.      INTRODUCTION

           Sohm is a professional photographer who has been creating and licensing photographs for

over thirty years.1 This case arises out of Scholastic’s infringing use of Sohm’s photographs in its

publications, in violation of his exclusive rights under 17 U.S.C. § 106. Through stock photography

licensing agencies, including Corbis Corporation (“Corbis”), Sohm sold Scholastic limited licenses to

use his photographs in various publications, based on Scholastic’s representations as to how and in

what quantities it would use those photographs. Once it obtained the photographs from Sohm – and

from many other copyright owners and licensors – Scholastic went on to commit copyright

infringement on a massive scale.

           Here is how Scholastic’s scheme worked: To gain access to high-resolution, publication-

quality images, Scholastic contacted individual photographers and stock photo agencies, requesting

limited licenses to copy and distribute their images in Scholastic products. Scholastic did not request

unlimited-use licenses because, in the stock photography business, such licenses commanded much

higher fees. The image suppliers priced their licenses according to the rights being granted, and

Scholastic paid the license fees. Scholastic then exceeded the license terms by printing additional

unlicensed copies of the photographs.

           Sohm had no way of knowing the extent of Scholastic’s actual use of his photographs

(“Photographs”). He believed that Scholastic would use his work within the limits of the licenses

Scholastic purchased. It did not. Instead, Scholastic systematically infringed Sohm’s and others’

copyrighted works and has now been sued for copyright infringement arising out of similar facts in at

least 14 separate cases.2


1
    Separate Statement of Material Facts (“Facts”) ¶ 1.
2
    Facts ¶ 15.
________________________________________2__________________________________________
 PLAINTIFFS’ RENEWED MOTION FOR PARTIAL SUMMARY            16-CV-7098 (JPC)
 JUDGMENT
          Case 1:16-cv-07098-JPC Document 127-1 Filed 01/28/21 Page 4 of 10




           Here, there is no dispute that Scholastic made copies of the Photographs beyond the quantities

it licensed. And as noted by the Second Circuit in this case, Scholastic’s copying in excess of the

licensed print run limits constitutes copyright infringement.3 Accordingly, Sohm seeks summary

judgment as to Scholastic’s liability for copyright infringement for the claims identified in FAC Exhibit

1, Rows 26, 27, 29, 50 and 53.

    II.       SUMMARY JUDGMENT LEGAL STANDARD

           Pursuant to Federal Rule of Civil Procedure 56(c), the Court may grant summary judgment

where “the pleadings, depositions, answers to interrogatories, and admissions on file, together with

the affidavits, if any, show that there is no genuine issue as to any material fact and the . . . moving

party is entitled to judgment as a matter of law.”4 A party is entitled to summary judgment if the

admissible evidence shows that no genuine issue of material fact exists and the moving party is entitled

to judgment as a matter of law.5 Initially, the moving party has the burden of demonstrating the

absence of a genuine issue of material fact.6 After the moving party meets his burden, it shifts to the

party opposing summary judgment, which must go beyond the pleadings and “set forth specific facts

showing that there is a genuine issue for trial.”7

    III.      ARGUMENT

           “To establish a claim for copyright infringement, a plaintiff bears the burden of proving both

‘(1) ownership of a valid copyright, and (2) copying of constituent elements of the work that are


3
  Doc. 110 at pp. 12 – 19, published at Sohm v. Scholastic Inc., 959 F.3d 39, 48 (2d Cir. 2020) (“We
  conclude that the language is clear on the face of the license agreements: the print-run limitations
  were conditions precedent, the violation of which gave rise to claims for copyright infringement.
  Sohm thus properly pleaded copyright infringement.”).
4
  Anderson v. Liberty Lobby Inc., 477 U.S. 242, 250 (1986).
5
  Fed. R. Civ. P. 56.
6
  Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
7
  Fed. R. Civ. P. 56(e); Anderson, 477 U.S. at 248-49.
________________________________________3__________________________________________
 PLAINTIFFS’ RENEWED MOTION FOR PARTIAL SUMMARY            16-CV-7098 (JPC)
 JUDGMENT
        Case 1:16-cv-07098-JPC Document 127-1 Filed 01/28/21 Page 5 of 10




original.’”8 “[I]f the licensee acts outside the scope of the license, the licensor may sue for copyright

infringement.”9 Because no genuine issue of material fact exists regarding the validity of Sohm’s

copyrights or Scholastic’s use of the Photographs beyond the terms of the limited licenses, Scholastic

should be found liable for copyright infringement.

        A.      Sohm owns valid copyrights in the Photographs.

        Judge Oetken held – and the Second Circuit affirmed – that Sohm owns validly registered

copyrights in the at issue Photographs.10

        B.      Scholastic’s printed more copies of the Photographs than it obtained licenses
                for.

        That Scholastic obtained limited, one-time use licenses to reproduce Sohm’s Photographs is

not disputed. But “a copyright licensee can make himself a ‘stranger’ to the licensor by using the

copyrighted material in a manner that exceeds either the duration or the scope of the license.”11 That

is precisely what happened here. As previously determined by Second Circuit in this action, the Corbis

Invoice and License Agreements (“Licenses”) “specified the quantity and uses that were licensed.”12

There is no factual dispute regarding the number of copies Scholastic was authorized to make – these

figures appear on the face of the Licenses.13 There is also no dispute regarding the number of copies

Scholastic actually made – Scholastic stipulated to these figures, which were obtained from its own


8
   Baker v. Urban Outfitters, Inc., 254 F. Supp. 2d 346, 351 (S.D.N.Y. 2003), quoting Feist Publ'ns, Inc. v.
   Rural Tel. Serv. Co., 499 U.S. 340, 361, 113 L. Ed. 2d 358, 111 S. Ct. 1282 (1991).
9
   MDY Industries, LLC v. Blizzard Entertainment, Inc., 629 F.3d 928, 939 (9th Cir. 2010); see also LGS
   Architects, Inc. v. Concordia Homes of Nevada, 434 F.3d 1150, 1156 (9th Cir. 2006) (“when a license is
   limited in scope, exploitation of the copyrighted work outside the specified limits constitutes
   infringement”) (internal quotation marks omitted).
10
   Facts, ¶ 2.
11
    Marshal v. New Kids On The Block P’ship, 780 F. Supp. 1005, 1009 (S.D.N.Y. 1991); see also David
   Nimmer, 3 Nimmer on Copyright, § 1015[A] (2012).
12
   Sohm v. Scholastic Inc., 959 F.3d 39, 46 (2d Cir. 2020).
13
   Facts ¶ 6.
________________________________________4__________________________________________
 PLAINTIFFS’ RENEWED MOTION FOR PARTIAL SUMMARY            16-CV-7098 (JPC)
 JUDGMENT
        Case 1:16-cv-07098-JPC Document 127-1 Filed 01/28/21 Page 6 of 10




business records.14 Scholastic’s printing of more copies than were authorized by the Licenses

constitutes copyright infringement.15 “[I]n most [copyright infringement] cases, direct evidence of

copying is not available . . .”16 Here, however, there is no dispute about which Photographs Scholastic

used, or the extent of its use.

        C.      Scholastic’s affirmative defenses have been lost or abandoned.

         In its answer, Scholastic raised ten affirmative defenses.17 But these defenses were either not

addressed in opposing Sohm’s prior motion for summary judgment – and thus waived18 – or were

rejected by Judge Oetken and/or the Second Circuit. Scholastic’s affirmative defenses should be dealt

with as follows:




14
   Facts ¶¶ 13 – 14.
15
   See PaySys Int'l, Inc. v. Atos Se, Worldline SA, Atos IT Servs. Ltd., No. 14-CV-10105 (KBF), 2016 WL
   7181950, at *7 (S.D.N.Y. Dec. 8, 2016) (“The Second Circuit has recognized that a licensor may
   recover against a licensee for copyright infringement where (1) the licensee's alleged infringement is
   outside the scope of the license) (citing Graham v. James, 144 F.3d 229, 236 (2d Cir. 1998); MacLean
   Associates, Inc. v. Wm. M. Mercer-Meidinger-Hansen, Inc., 952 F.2d 769, 779 (3d Cir. 1991) (“Since a
   nonexclusive license does not transfer ownership of the copyright from the licensor to the licensee,
   the licensor can still bring suit for copyright infringement if the licensee’s use goes beyond the scope
   of the nonexclusive license.”) (citing LGS Architects, Inc. v. Concordia Homes of Nevada, 434 F.3d at
   1156 [“A copyright holder may grant a limited license for use of copyrighted material, and if the
   scope of the license is exceeded, the owner of the copyright may sue for infringement.”]); Grant
   Heilman Photography, Inc. v. John Wiley & Sons, Inc., 864 F.Supp.2d 316, 325 (E.D. Pa. 2012) (Gardner,
   J.) (“When a licensee exceeds the scope of a license granted by the copyright holder, the licensee is
   liable for infringement.”); David Nimmer, 3 Nimmer on Copyright § 10.15[A] (2012) (“[W]hen a
   license is limited in scope, exploitation of the copyrighted work outside the specified limits
   constitutes infringement.”).
16
   Shaw v. Lindheim, 919 F.2d 1353, 1356 (9th Cir. 1990).
17
   See Doc. 40: (1) failure to state a claim; (2) statute of limitations; (3) license; (4) improper pleading –
   claims sound in contract, not copyright; (5) revision privilege; (6) invalid registration; (7) standing;
   (8) good faith; (9) no damages; and (10) audit.
18
    City of N.Y. v. Blue Rage, Inc., 435 F. Supp. 3d 472, 493 (E.D.N.Y. 2020), quoting Jackson v. Fed.
   Express., 766 F.3d 189, 198 (2d Cir. 2014) (“In this Circuit, ‘in the case of a counseled party, a court
   may, when appropriate, infer from a party's partial opposition [to summary judgment] that relevant
   claims or defenses that are not defended have been abandoned.’").
________________________________________5__________________________________________
 PLAINTIFFS’ RENEWED MOTION FOR PARTIAL SUMMARY            16-CV-7098 (JPC)
 JUDGMENT
        Case 1:16-cv-07098-JPC Document 127-1 Filed 01/28/21 Page 7 of 10




             1.      Failure to State a Claim

        The Second Circuit implicitly rejected this defense, holding, “Sohm properly pleaded claims

of copyright infringement.”19

             2. Statute of Limitations

        Judge Oekten determined that Sohm’s claims are not barred by the statute of limitations as a

 matter of law.20

             3. License

        As discussed above, Scholastic’s documents show that it did, in fact, exceed the scope of the

licenses at issue.

             4. Plaintiffs’ claims arise under contract law, not copyright law. Moreover, any such
                claims may be barred by applicable statute of limitations for contract claims.

        This defense is duplicative of the first two addressed above, and has been rejected by the

Second Circuit.21

             5. Revision Privilege

        Scholastic did not raise or present any evidence of the applicability of any “revision privilege”

in responding to Sohm’s previous motion for summary judgment. It has therefore waived this

defense.22




19
   959 F.3d 39, 46 (2d Cir. 2020).
20
   Doc. 94 at p. 23 (“Scholastic has failed to meet its evidentiary burden to survive summary judgment
   on this affirmative defense.”).
21
   See Doc. 110 at p. 15 (“Sohm properly pleaded claims of copyright infringement.”).
22
   See E. Sav. Bank, FSB v. Aufiero, No. 14-CV-0256 (JFB)(AYS), 2016 U.S. Dist. LEXIS 32470, at *13
   n.4 (E.D.N.Y. Mar. 14, 2016) (“Defendant appears to have abandoned the affirmative defenses
   raised in his answer . . . by not raising them in his opposition to plaintiff's motion for summary
   judgment.”).
________________________________________6__________________________________________
 PLAINTIFFS’ RENEWED MOTION FOR PARTIAL SUMMARY            16-CV-7098 (JPC)
 JUDGMENT
        Case 1:16-cv-07098-JPC Document 127-1 Filed 01/28/21 Page 8 of 10




             6. Invalid Registration

        Judge Oetken rejected Scholastic’s claims that the registrations at issue were invalid,23 and the

Second Circuit affirmed.24

             7. Lack of Standing Based on Failure to Register

        This is duplicative of the sixth affirmative defense, above, and has likewise been rejected.

             8. Good Faith

        Scholastic next contends that Plaintiffs’ claims are barred “because Scholastic did not willfully

infringe any intellectual property or other rights owned by Plaintiffs,” and “has acted in good faith . .

.”25 But intent is not an element of a claim of copyright infringement. Thus, Scholastic’s alleged

“good faith” has no bearing on whether it is liable for its misconduct. Finally, to the extent Sohm

intends to prove at trial that Scholastic’s infringements were willful, he need only show “that

[Scholastic]’s actions were the result of ‘reckless disregard’ for, or ‘willful blindness’ to, [Sohm]’s

rights.”26

             9. Plaintiffs Have Sustained no Injury or Damage

        Scholastic did not address this alleged defense in opposing Sohm’s prior motion, and has

therefore waived it. Moreover, copyright infringement is a strict liability tort – no actual damages need




23
   Doc. 94 at pp. 6 – 17.
24
   Doc. 110 at pp. 31 – 33.
25
   Answer (Doc. 40).
26
   Island Software & Comput. Serv. v. Microsoft Corp., 413 F.3d 257, 263 (2d Cir. 2005), citing In re Aimster
   Copyright Litigation, 334 F.3d 643, 650 (7th Cir. 2003); Lipton v. Nature Co., 71 F.3d 464, 472 (2d Cir.
   1995); N.A.S. Import Corp. v. Chenson Enters., Inc., 968 F.2d 250, 252 (2d Cir. 1992); see also Yurman
   Design, Inc. v. PAJ, Inc., 262 F.3d 101, 112 (2d Cir. 2001) ("Willfulness in this context means that
   the defendant recklessly disregarded the possibility that its conduct represented infringement.")
   (citation and internal quotation marks omitted).

________________________________________7__________________________________________
 PLAINTIFFS’ RENEWED MOTION FOR PARTIAL SUMMARY            16-CV-7098 (JPC)
 JUDGMENT
           Case 1:16-cv-07098-JPC Document 127-1 Filed 01/28/21 Page 9 of 10




be proven.27

                10. Plaintiffs Lack an Audit Right under the Copyright Act.

           Scholastic’s ‘audit’ argument isn’t really an affirmative defense. And Sohm did not seek

disclosure of Scholastic’s usage data in this action pursuant to the Copyright Act. Rather, he served

discovery requests consistent with the federal rules of civil procedure. That discovery revealed that

Scholastic regularly and repeatedly violated Sohm’s copyrights.

                                           V.      CONCLUSION

           Sohm has already been determined to be the legal copyright owner of the Photographs at

issue. And the undisputed facts show Scholastic used the Photographs beyond the scope of the limited

licenses it requested and paid for, thereby infringing Sohm’s copyrights. Sohm respectfully requests

the Court enter judgment of liability for copyright infringement against Scholastic on Count I of the

FAC as to infringements alleged in FAC Exhibit 1, Rows 26, 27, 29, 50 and 53.

DATED: January 28, 2021
                                                    Plaintiffs Joseph Sohm and Visions of America, LLC,
                                                    by their attorneys,

                                                    s/ Amanda L. Bruss
                                                    Amanda L. Bruss (admitted pro hac vice)
                                                    Harmon, Seidman & Bruss, LLC
                                                    8728 East 54th Place
                                                    Denver, CO 80238
                                                    415-271-5754
                                                    amanda@harmonseidman.com


27
     Copyright infringement is a strict liability tort. See Ford Motor Co. v. Summit Motor Prods., 930 F.2d
     277, 299 (3d Cir. 1991), cert. denied, 502 U.S. 939, 112 S.Ct. 373, 116 L.Ed.2d 324 (1991)
     (intentions of defendant irrelevant as it “is settled law that innocent intent is generally not a
     defense to copyright infringement.”); MDY Indus., LLC v. Blizzard Entm’t, Inc., 616 F.Supp.2d
     958, 971-72 (D. Ariz. 2009) (Campbell, J.) (“Generally, liability for copyright infringement does
     not require knowledge of wrongdoing on the part of the infringer. The Copyright Act permits
     an award of damages even where “the infringer was not aware and had no reason to believe that
     his or her acts constituted infringement of copyright[.]”) (quoting 17 U.S.C. § 504(c)(2)).
________________________________________8__________________________________________
 PLAINTIFFS’ RENEWED MOTION FOR PARTIAL SUMMARY            16-CV-7098 (JPC)
 JUDGMENT
       Case 1:16-cv-07098-JPC Document 127-1 Filed 01/28/21 Page 10 of 10



                                                Christopher Seidman (SBN 98884)
                                                Harmon, Seidman & Bruss, LLC
                                                101 South Third Street, Suite 265
                                                Grand Junction, Colorado 81501
                                                (970) 245-9075
                                                chris@harmonseidman.com




                                  CERTIFICATE OF SERVICE
        I hereby certify that on January 28, 2021, I caused a true and correct copy of the foregoing
pleading to be filed via the cm/ecf system, which will serve a notice of electronic filing to all counsel
of record.


                                                s/ Amanda L. Bruss
                                                Amanda L. Bruss




________________________________________9__________________________________________
 PLAINTIFFS’ RENEWED MOTION FOR PARTIAL SUMMARY            16-CV-7098 (JPC)
 JUDGMENT
